SUMMERS, Justice.
This case having been consolidated with Weinstein, Bronfin & Heller et al. v. LeBlanc, (State of Louisiana Garnishee) La., 192 So.2d 130, and the issues being identical in all cases, the reasons we assigned in Weinstein, Bronfin & Heller, et al. v. Dudley J. LeBlanc (State of Louisiana Garnishee) apply here.
Accordingly, it is ordered, adjudged and decreed that the judgment of the Court of Appeal he reversed and there be judgment lictein dismissing plaintiff’s suit at its cost.